Citation Nr: 1542619	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  06-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Indianapolis, Indiana, which granted service connection for PTSD and assigned an initial disability rating of 10 percent from March 23, 2004, the date of claim.  Subsequently, in a May 2006 rating decision, the RO granted a higher initial disability rating of 50 percent from March 23, 2004, the date of claim.  The matter was first before the Board in July 2007, where the Board denied an initial PTSD rating in excess of 50 percent.

The Veteran appealed the July 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2009 memorandum decision, the Court vacated and remanded the PTSD rating issue on appeal for action consistent with the terms of the decision.  In subsequent decisions dated May 2010 and December 2011, the Board again remanded the PTSD rating issue for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants a 70 percent initial disability rating for PTSD in the instant decision, which, as discussed below, is a total grant of benefits as to that issue, the Board need not address Forcier or Stegall at this time. 

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In A.B., the Court recognized that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  Id. at 39.  In a January 2010 brief, the Veteran's private attorney argued that the evidence of record reflects that the Veteran's PTSD symptoms are consistent with a 70 percent disability rating for the entire time period on appeal.  Further, under relief requested, the private attorney specifically requested a 70 percent disability rating for the relevant time period.  A 70 percent rating was again requested by the private attorney in September 2011 and November 2012 statements.  The statements do not indicate that the Veteran is seeking a disability rating in excess of 70 percent, the evidence does not suggest a 100 percent rating is warranted or that any of the 100 percent criteria are met, and the Veteran has not indicated that any of the 100 percent rating criteria are met or approximated.  As such, the instant Board decision granting a 70 percent disability rating for PTSD for the entire initial rating period on appeal represents a total grant of benefits concerning this issue.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran testified from Indianapolis, Indiana, at an October 2006 Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the October 2006 hearing.  In a letter dated July 28, 2015, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if the Board did not hear back within 30 days it would assume the Veteran did not want another hearing.  To date, the Board has not heard back from the Veteran and finds that the Veteran has waived the offer of a new hearing.  This finding is supported by the fact that the Veteran did not request a hearing on the TDIU issue in the July 2014 substantive appeal, via VA Form 9.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from March 23, 2004, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and judgment, due to such symptoms such as suicidal ideation, impaired impulse control including unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  From September 29, 2006, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 
70 percent disability rating for PTSD for the entire initial rating period on appeal from March 23, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from September 29, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In the instant decision, the Board grants a 70 percent initial disability rating for the service-connected PTSD, and grants a TDIU.  As such actions represent a complete allowance of the appeal as to these issues, no further discussion of VA's duties to notify and to assist is necessary.

Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In its July 2007 decision, the Board found that, while the Veteran had some symptoms that satisfied the 70 percent rating criteria, namely impaired impulse control and unprovoked irritability with periods of violence, overall the Veteran's symptoms more closely resembled the 50 percent criteria.  Having reviewed all the evidence of record and considering the Court's July 2009 memorandum decision, the Board finds that the Veteran's symptoms are of such severity, frequency, and duration to warrant a 70 percent initial disability rating for the entire period on appeal.  Specifically, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and judgment, due to such symptoms as suicidal ideation, impaired impulse control including unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The report from an August 2004 VA PTSD examination reflects that the Veteran conveyed symptoms of a short tempter with angry outbursts.  The Veteran would often argue with coworkers.  The report from a second VA PTSD examination in August 2005 conveys that the Veteran advanced feeling looked down upon, feelings of numbness, and anger issues.  The Veteran conveyed having no close friends and no need for friends or family.  Further, the Veteran noted that his wife was scared of him because of how easily he became enraged.  The Veteran also advanced having a bad attitude at work.

In a July 2005 affidavit, the Veteran's wife advanced that the Veteran would have flashbacks to Vietnam.  Growing up their children were always scared of the Veteran, and friends of the children would not return to the home after their first visit.  The Veteran would toss and turn in bed with nightmares, and on one occasion he punched his wife in bed.  The Veteran would comment that co-workers thought he had a bad attitude, and he would also discuss having heated discussions with co-workers.  The wife stated that the Veteran had a short fuse, anger fits, and often raised his voice.  Sometimes the Veteran would throw things or stomp out of the room.  Finally, the wife stated that the Veteran did not have any close friends, often experienced road rage, and she felt that the Veteran was a cold, uncaring person.

A July 2005 private examination report reflects that during the interview the Veteran constantly became enraged when discussing past examples of the Veteran's threatening and intimidating behavior.  It was noted that the Veteran's wife, who had accompanied, "sat with her eyes to the floor, conveying the impression that she had witnessed more of these episodes than she cared to recall."  The report conveys that the Veteran would sometimes see visions of fire and people related to Vietnam.  As to socialization, the Veteran advanced no longer attending church, and not caring to have a good relationship with the family.

Concerning anger and irritability, the Veteran gave a number of examples.  The Veteran advanced constantly rubbing noses with co-workers and being known among them as having a negative attitude.  One time, the Veteran was so blind with road rage that he exited the vehicle and nearly pulled the driver out by the hair.  After failing a driving test, the Veteran grabbed an administrative professional's computer and threatened to smash it on the floor.  He once forced a school bus to pull over to the side of the road after a child threw a soda can out the window and it hit the Veteran's car, and he did the same to a gravel truck that had a rock break free and strike the Veteran's windshield.  At the conclusion of the examination a GAF of 51 was assigned.  Further, the examiner opined that the Veteran had a very severe impairment of social functioning, and that the Veteran's temper put him at risk of being shot by someone defending him or herself during one of the Veteran's blind rages.

The Veteran attended a hearing at the RO before a decision review officer (DRO) in September 2005.  The Veteran credibly testified to having regular flashbacks to Vietnam, anger issues, and social isolation.

The Veteran received another VA PTSD examination in March 2006.  Symptoms conveyed by the Veteran included feelings of estrangement from co-workers and family, irritability and anger, recurrent thoughts and nightmares about Vietnam, and social isolation.  The Veteran advanced being consistently irritable and having a strained marriage due to anger issues.  The couple sleeps in different rooms, and the Veteran's wife finds he is unable to demonstrate loving and caring.  An April 2006 VA treatment record reflects that the Veteran was assigned an amended GAF of 55 based upon the examination.

In October 2006 the Veteran received a Board videoconference hearing.  During the Board hearing the Veteran credibly testified to being easy to anger with regular verbal outbursts.  If challenged, the Veteran would resort to physicality.  The Veteran described himself as an aggressor and discussed a road rage incident in which he got out of his car at a busy intersection to confront another driver.  The Veteran also testified that he would often have to isolate himself from co-workers when he was employed, and that his children's friends were too scared to come over to the house.  Occasionally the Veteran would have visual or auditory hallucinations about Vietnam.  The Veteran testified to having few, if any, friends, and to socially isolating himself.  

The Veteran received another VA PTSD examination in July 2010.  Many of the same symptoms advanced in previous examinations were noted.  When discussing the Veteran's history of violence, the VA examiner stated that the Veteran had hostile tendencies towards his coworkers, who were scared of the Veteran.  This was supported by a note provided to the examiner from a co-worker the Veteran had worked with in 2005.  It was also stated that the Veteran had passive suicidal thoughts.  The Veteran's avoidance symptoms were moderate to severe, keeping the Veteran very isolated.  Further, it was noted that the Veteran's history of anger was detrimental to many relationships.  At the conclusion of the examination the VA examiner opined that the Veteran's symptoms were moderate to severe in nature.  A GAF of 55 was assigned.

Another VA PTSD examination occurred in July 2011.  Again many of the symptoms described above were recounted.  Of particular relevance, the Veteran advanced being unable to attend family reunions or become involved in activities with other people as doing so often resulted in loss of temper.  A GAF of 58 was assigned, and at the conclusion of the examination the VA examiner opined that the symptoms of the Veteran's PTSD resulted in deficiencies in the areas of thinking (negative thinking, distrustful, irrational anger), family (limited relationship with spouse and children), and work (while working, Veteran was involved in physical altercations with co-workers).  Finally, the Veteran received another VA PTSD examination in September 2012.  While many of the symptoms were again the same, of note the VA examiner reported that the Veteran had an inability to establish and maintain effective relationships.  

The Board has also reviewed the Veteran's extensive VA treatment (medical) records, which consistently reflect symptoms similar to those discussed above.  Records of note include a March 2010 VA treatment record reflecting that the Veteran advanced having past suicidal ideation, and a December 2010 VA treatment record conveying that the Veteran would have three "violent outbursts" per week. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from March 23, 2004, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and judgment, due to symptoms such as suicidal ideation, impaired impulse control including unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Considering the severity, frequency, and duration of the symptoms which fit the 70 percent PTSD rating criteria, in particular the Veteran's anger/impulse control and social inability, the Board finds that, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to be productive of occupational and social impairment more closely approximating the criteria for a 70 percent rating for the entire initial rating period on appeal from March 23, 2004.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal for a higher initial rating is fully granted in this Board decision.  As discussed above, the private attorney's January 2010 brief, along with statements made in September 2011 and November 2012, reflects that a 70 percent initial disability rating would fully satisfy the appeal as to the PTSD rating issue.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for a higher initial rating for PTSD was knowing, intelligent, and consistent with the evidence of record.

Because a 70 percent initial disability rating for PTSD was granted for the entire period on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 70 percent for the entire period on appeal.  See 38 C.F.R. § 20.204 (2015) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 70 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


Extraschedular Rating Legal Criteria

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

As discussed above, concerning the appeal for a higher initial disability rating for the service-connected PTSD, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a disability rating in excess of 70 percent.  As such, the full grant of benefits for the service-connected PTSD for the initial disability rating period in this case also effects withdrawal of any extraschedular rating considerations.  See 38 C.F.R. § 20.204 (2015).  For these reasons, any questions of an extra-schedular disability rating for PTSD are also rendered moot with no remaining questions of law or fact to decide.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Initially, the Board will address when the issue of entitlement to a TDIU was first raised.  In September 2010, the Veteran filed a formal claim for TDIU; however, entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Having reviewed all the relevant evidence of record, the Board notes that the Veteran became unemployed during the pendency of the PTSD rating appeal, and in various VA treatment records prior to September 2010 the Veteran advanced being unable to obtain new employment due to service connected disabilities.  As such, the Board finds that the TDIU claim originated with the appeal for a higher initial rating for PTSD.

Next, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  There has been some confusion as to exactly when the Veteran stopped working.  Having reviewed all the evidence of record, the Board finds the evidence is at least in equipoise that the Veteran first became unemployed on September 29, 2006.  A VA Form 21-4192 received by VA reflects that the Veteran's "last day worked" for the previous employer was December 16, 2007, and the "ending date of employment" was September 30, 2008.  The Veteran explained in a May 2014 statement that he was officially laid off from work on September 29, 2006; however, due to union and pension issues, the Veteran had to "work" for an additional two weeks at a later time.  Such work was nothing more than standing around waiting for the required time to expire.  Further, all of the Veteran's "bank hours," which consisted of vacation, sick leave, and holidays, were turned into and recorded as actual days worked for pension purposes.  As such, the evidence reflects that the Veteran did not actually work at a substantially gainful job from September 29, 2006.

In this case, for the relevant period on appeal, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In September 2006 (per the PTSD rating discussion above), the Veteran had a combined schedular disability rating of 70 percent, to include the following service-connected disabilities: PTSD, rated as 70 percent disabling, and bilateral hearing loss, rated as noncompensable.  As the Veteran had a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating was 
70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met as of September 2006.  Further, the Veteran was subsequently service connected for coronary artery disease in August 2010, diabetes mellitus in June 2011, and residuals of prostate cancer in June 2011.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.

VA received a January 2015 private vocational evaluation.  The private examiner noted that, at the time the Veteran was laid off from the previous place of employment, the PTSD symptoms were causing such trouble at work that the Veteran was effectively unable to obtain or maintain substantially gainful employment at that time.  Others in the Veteran's department refused to speak with him, and verbal arguments occurred that were so severe there was a danger of fights breaking out.  Further, at that time the Veteran had severe road rage and was in nearly complete social isolation.  The private examiner opined that no employer would risk hiring the Veteran due to the anger issues, which had frightened co-workers in past jobs.  Further, the examiner noted that PTSD symptoms included memory and concentration issues that would preclude the Veteran from performing skilled, detailed work.  For these reasons, the private examiner opined that the Veteran had been totally unemployable since at least September 26, 2006.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable for the period from September 29, 2006.  Considering the Veteran's past VA mental health treatment, VA and private PTSD examinations, and the January 2015 private vocational evaluation, the Board finds that the Veteran's extreme anger issues and inability to establish and maintain effective relationships precludes obtaining or maintaining gainful employment.  If the Veteran were to attempt to reenter the work force it would create a dangerous situation for both the Veteran and co-workers.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from September 29, 2006.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A 70 percent initial disability rating for PTSD for the entire initial rating period on appeal from March 23, 2004 is granted.

A TDIU from September 29, 2006 is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


